                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I



PATRICIA GROSSMAN,                         CIVIL NO. 18-00493 DKW-RT

             Plaintiff,
                                          ORDER GRANTING
       vs.                                DEFENDANTS’ MOTION TO
                                          DISMISS COUNT II
HAWAII GOVERNMENT
EMPLOYEES ASSOCIATION/
AFSCME LOCAL 152; DAVID
LASSNER, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF THE
UNIVERSITY OF HAWAI‘I; AND
CLARE E. CONNORS, IN HER
OFFICIAL CAPACITY AS
ATTORNEY GENERAL OF
HAWAI‘I,

             Defendants.


      Grossman alleges the violation of her First Amendment rights against

compelled association and speech in the context of union representation. Compl.,

Dkt. No. 1. Specifically, Count I alleges that the Hawai‘i Government

Employee’s Association (HGEA or Union) has refused both to allow Grossman to

withdraw from the Union and to return her dues. Count II alleges that Hawai‘i’s

exclusive representation structure compels Grossman’s association with the Union
and imputes the Union's speech to her, including with respect to viewpoints in

which she disagrees.

      Defendants move to dismiss Count II, as barred by Minnesota State Bd. for

Cmty. Colleges v. Knight, 465 U.S. 271 (1984), and Mentele v. Inslee, 916 F.3d

783 (9th Cir. 2019). Motion to Dismiss (Motion), Dkt. No. 27; Reply in Support

of Motion (Reply), Dkt. No. 43. Because the Court agrees, Defendants’ Motion

to Dismiss Count II is GRANTED without leave to amend.

                                  BACKGROUND

      Grossman is an admissions officer at the University of Hawai‘i at Hilo and,

as such, is a public sector employee. Compl., at 5. HGEA is the certified

exclusive representative of certain University employees, including Grossman, for

collective bargaining purposes. Id. at 6. By statute, the exclusive representative

“shall be responsible for representing the interests of all [bargaining unit

employees] without discrimination and without regard to employee organization

membership.” Hawai‘i Revised Statute (HRS) §89-8(a). This statutory

requirement is the basis of Grossman’s claim in Count II. Grossman alleges that

the exclusive representation structure results in compelled speech because the

Union’s statements, whatever they may be, are ascribed to University employees,




                                           2
such as herself, irrespective of Union membership and irrespective of whether they

share the Union's views.

       On December 20, 2018, Grossman initiated this action seeking declaratory

and injunctive relief under 42 U.S.C. §1983 and 28 U.S.C. §2201(a). On February

11, 2019, HGEA filed a Motion to Dismiss Count II, arguing that Grossman failed

to state a claim upon which relief can be granted because her claims in Count II are

foreclosed by controlling precedent. Defendants Lassner and Suzuki1 joined in

the Motion. Dkt. Nos. 38, 40. Grossman filed an opposition, and Defendants

timely replied, also offering supplemental authority. Dkt. Nos. 41, 43-44. The

Court found these matters suitable for disposition without a hearing, pursuant to

Local Rule 7.2(d), and thus vacated the previously-scheduled hearing on the

Motion. Dkt. No. 45. This disposition follows.

                               STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) authorizes the Court to dismiss a

complaint that fails “to state a claim upon which relief can be granted.” Rule

12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain



1
 While Russell A. Suzuki was the named Defendant who joined in the Motion in his official
capacity as Attorney General of the State of Hawai‘i, he has since been replaced as State
Attorney General by Clare E. Connors. Accordingly, pursuant to Fed.R.Civ.P. 25(d), State
Attorney General Connors in her official capacity is substituted in place of Defendant Suzuki.

                                                3
statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the tenet that

a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Id. Where it appears “beyond doubt that the

plaintiff can prove no set of facts in support of his claims which would entitle him

to relief,” the motion to dismiss should be granted without leave to amend. Bain

v. California Teachers Ass’n, 891 F. 3d 1206, 1211 (9th Cir. 2018) (internal quotes

and citations omitted.).

                                   DISCUSSION

      In Count II of the Complaint, Grossman challenges HRS §§89-7(b) and 89-

8(a). Together, these provisions grant exclusive representation of Hawai‘i

government employees in collective bargaining to a single employee

organization—here, HGEA. Grossman asks this Court “to recognize and

acknowledge that…neither the government nor the union can claim the union is

representing non-members in its negotiations with the government” because to do

so "would violate Grossman's First Amendment right to freedom of association."


                                           4
Opp. at 2. In moving to dismiss this claim, Defendants argue that Knight and

Mentele foreclose Grossman’s First Amendment challenge. The Court agrees that

each of these decisions, binding on this Court, preclude Count II. As such, Count

II is dismissed for failure to state a claim under Rule 12(b)(6).

      Grossman challenges the provisions of state law that allow a single

employee organization, such as HGEA, to be "responsible for representing the

interests of all [bargaining unit] employees without discrimination and without

regard to employee organization membership.” Opp. at 2. The Supreme Court in

Knight considered a similar Minnesota law that “establishe[d] a procedure, based

on majority support within a unit, for the designation of an exclusive bargaining

agent for that unit." According to Minnesota law, where such an agent was

selected, "the employer may neither ‘meet and negotiate’ nor ‘meet and confer’

with any members of that bargaining unit except through their exclusive

representative.” Knight, 465 U.S. at 274. The exclusive representative structure

in Knight contemplated that not every individual employee would agree with the

views of the employee's peers or exclusive representative on every policy question,

nor would every employee in the bargaining unit be a member of the exclusive

representative. See id. at 276.




                                           5
      The Minnesota law and the exclusive representation structure it gave rise to

in Knight are materially indistinguishable from those here: Hawai‘i requires that a

designated, exclusive representative bargain on behalf of public sector employees

on employment-related matters, recognizing that some of those employees are not

members of and may disagree with the position of the exclusive representative.

Such a system, according to the Supreme Court, does not violate the First

Amendment because "The state has in no way restrained appellees' freedom to

speak on any education-related issue or their freedom to associate or not to

associate with whom they please, including the exclusive representative. Nor has

the state attempted to suppress any ideas." Knight, 465 U.S. at 288-290.

      Faced with Knight, Grossman argues that Knight no longer represents good

law after Janus v. Am. Fed'n of State, Cty., & Mun. Employees, Council 31, 138 S.

Ct. 2448, 2456 (2018). See Opp. at 11-12. Janus struck down an Illinois law

which “forced” public employees to “subsidize a union, even if they choose not to

join and strongly object to the positions the union takes in collective bargaining

and related activities.” Id. at 2460. The Court concluded that “this arrangement

violates the speech rights of nonmembers by compelling them to subsidize private

speech…” Id. (emphasis added).




                                          6
       Nothing in the Janus’ reasoning, however, calls into question the holding in

Knight regarding exclusive representation. Indeed, much of Janus suggests the

Court's intent to cabin its holding to the propriety of compelled union fees. For

instance, the Court noted that the elimination of unconstitutional union fees would

not undermine the constitutionally-permissible exclusive representative structure,

despite its "significant impingement on associational freedoms that would not be

tolerated in other contexts." Janus, 138 S.Ct. at 2478.2 It is plain that Janus’

holding is limited to the question of compelled fees, expressly overruling the

Court's precedent to the contrary.3 Id. at 2486. Janus offers no similar

pronouncement regarding Knight, does not mention Knight, and therefore leaves

undisturbed Knight's precedent regarding exclusive representation.

       Ninth Circuit, post-Janus precedent presents a similarly insurmountable

obstacle for Count II. In Mentele, the Ninth Circuit held that exclusive

representation does not violate a non-union-members’ freedom of association.

Mentele, 916 F.3d at 787 (“Following Knight, every circuit court to address the

constitutionality of exclusive bargaining arrangements (as distinct from the



2
  See also Janus, 138 S.Ct. at 2485 n.27 ("States can keep their labor-relations systems exactly as
they are—only they cannot force nonmembers to subsidize public-sector unions.").
3
  Abood v. Detroit Bd. Of Education, 431 U.S. 209 (1977).


                                                 7
constitutionality of compelling financial support for such bargaining arrangements)

has concluded that these provisions do not violate the First Amendment.”).

Significantly, Mentele expressly acknowledged having considered both Knight and

Janus before reaching its decision. Id. at 786 (“Our analysis relies largely on two

Supreme Court cases that discuss the propriety of exclusive bargaining

representation for public employees: the Supreme Court’s decision in Minnesota

State Board for Community Colleges v. Knight … and its recent decision in Janus

v. American Federation of State, County, & Municipal Employees.”). The Ninth

Circuit went even further: “Even assuming that Knight no longer governs the

question presented, we would still conclude that [the state’s] exclusive bargaining

arrangement with [the union] is constitutionally permissible.” Id. at 791.4

       Grossman attempts to evade Mentele by identifying herself as a "full-fledged

public employee" in contrast to the quasi-government employees at issue in




4
 In so ruling, the Ninth Circuit rejected several of the same arguments raised by Grossman here.
For instance, just as Grossman (Opp. at 3, 9, 15) repeatedly references Janus' observation that
"Designating a union as the employees' exclusive representative substantially restricts the rights
of individual employees," the Ninth Circuit acknowledged Janus' observation that exclusive
representation is a "significant impingement on associational freedoms." Mentele, 916 F.3d at
787. The Ninth Circuit nonetheless concluded, "Knight is the most appropriate guide,"
representing "a closer fit than Janus." Id. at 788.

                                                 8
Mentele. Opp. at 12-13. This is a distinction without a substantive difference.5

"Mentele's analysis of the impact of exclusive representation on non-member’s

associational rights contains no [] limitation" on its application to so-called "full-

fledged" versus quasi-public employees. Indeed, Mentele "was based entirely on

Knight’s analysis, which involved full-fledged public employees.” Few v. United

Teachers Los Angeles, et al., 2:18-cv-09531 (C.D. Cal 2019)(Staton, D.J.), Order

Granting Defendant's Motion to Dismiss, Dkt. No 44 at 39-40.

       Grossman further asserts that if Mentele cannot be distinguished, it (and

Knight) should simply be overruled. Opp. at 14-15. How this district court is

supposed to simply overrule controlling decisions from the Supreme Court and the

Ninth Circuit—even if it were inclined to do so—is something Grossman never

explains.




5
 The Court acknowledges that there are differences between full-fledged and quasi-public sector
employees and that those differences can, in some circumstances, matter. See e.g. Mentele, 916
F.3d at 785, 789. How those differences matter in the context of this Motion, however, is
neither clearly explained nor apparent.

                                               9
                               CONCLUSION

      Knight and Mentele unmistakably bar Count II. Accordingly, Defendants’

Motion is GRANTED, and Count II is DISMISSED without leave to amend.

      IT IS SO ORDERED.

      DATED: May 21, 2019 at Honolulu, Hawai‘i.




Patricia Grossman v. Hawaii Government Employees Association, et al.; Civil No.
18-00493 DKW-RT; ORDER GRANTING DEFENDANTS' MOTION TO
DISMISS COUNT II




                                       10
